     6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 1 of 14



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA


TERRY BRANUM,                             )
                                          )
                  Plaintiff,              )
                                          )
v.                                        )      Case No. CIV-18-281-KEW
                                          )
ORSCHELN FARM AND HOME, LLC.,             )
                                          )
                  Defendant.              )


                               OPINION AND ORDER

       This matter comes before the Court on Defendant’s Motion to

Dismiss    Plaintiff’s     Amended    Complaint    (Docket     Entry     #    24).

Defendant previously filed a partial motion to dismiss, which the

Court granted on June 20, 2019, wherein the Court dismissed

Plaintiff’s     claims   for    negligence,     intentional    infliction       of

emotional distress, and any Burk tort claim alleged by Plaintiff

without leave for amendment. The Court also dismissed Plaintiff’s

retaliation     claim    alleged     pursuant     to   the    Oklahoma       Anti-

Discrimination Act (“OADA”), but granted Plaintiff leave to amend

her complaint with regard to the claim.                See Opinion & Order

(Docket Entry # 22).1




     1      Plaintiff also alleged claims for age discrimination under
the Age Discrimination in Employment Act (“ADEA”) and the OADA.
Defendant did not seek dismissal of the claims in its partial motion to
dismiss.
   6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 2 of 14



     Plaintiff filed an Amended Complaint in the matter.             In the

Amended Complaint, Plaintiff alleges she is over 40 years of age

and was a long-term employee of Defendant’s Okmulgee store as a

cashier when her employment was terminated on October 13, 2017.

(Amended Complaint at ¶¶ 8-9, 14). Prior to her termination,

Plaintiff alleges she “was routinely recognized by Defendant for

her sound judgment and care with regard to Defendant’s assets and

enforcement of Defendant’s policies.” (Amended Complaint at ¶ 10).

She contends the store had a significant theft problem involving

“employees making improper returns to friends, family and co-

workers.”   (Amended Complaint at ¶ 11).      Plaintiff asserts that on

September     22,   2017,   the   store   manager   utilized   her    store

identification number and inappropriately issued a large refund to

another employee without completing the appropriate documentation

or applying the employee discount.         Plaintiff contends the store

manager had engaged in such conduct on more than this one occasion.

Plaintiff made a report of theft to Defendant’s loss prevention

department.    (Amended Complaint at ¶ 12).

     Plaintiff alleges that shortly after reporting her store

manager, he began retaliating “against [her] for engaging in

protected activity by subjecting her [to] disparaging remarks and

inventing reasons to put adverse notes in her personnel file within

three (3) days of her report to Loss Prevention.”                 (Amended

Complaint at ¶ 13). She asserts that less than thirty days later,

                                     2
     6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 3 of 14



her employment was terminated in retaliation for reporting the

unlawful activity, although the reason given by the store manager

for her termination was that she used “a racial slur when referring

to    a   customer[,]”        which    Plaintiff          contends       is    “false    and

defamatory.” (Amended Complaint at ¶ 14).                       Plaintiff states that

she “believes that [the store manager] fired her to retaliate

against [her] for her lawful report of theft[,]” while also

asserting that she “was . . . replaced by a younger employee, in

violation of the law.”          (Amended Complaint at ¶ 15).

       Based on these allegations, Plaintiff asserts claims against

Defendant      for:    (1)    discrimination            in    violation       of   the   Age

Discrimination         in     Employment          Act     (“ADEA”)       and       (2)   age

discrimination and retaliation in violation of the OADA.

       Through its current motion, Defendant seeks dismissal of

Plaintiff’s claims alleged in the Amended Complaint for failure to

state a claim upon which relief can be granted under Rule 12(b)(6),

Federal     Rule      of     Civil     Procedure.            Defendant    asserts        that

Plaintiff’s claims fail to meet the plausibility standard set forth

by the United States Supreme Court cases of Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662

(2009).

       Under    Bell       Atlantic,    the       legal      analysis     applicable      to

dismissal motions filed under Fed. R. Civ. P. 12(b)(6) is a

“refined standard” for such motions.                    Khalik v. United Airlines,

                                              3
   6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 4 of 14



671 F.3d 1188, 1191 (10th Cir. 2012) (citation omitted).              Bell

Atlantic stands for the summarized proposition that “[t]o survive

a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’”       Iqbal, 556 U.S. at 678, quoting Bell

Atlantic, 550 U.S. at 570.      The Supreme Court did not parse words

when it stated in relation to the previous standard that “a

complaint should not be dismissed for failure to state a claim

unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief”

is “best forgotten as an incomplete, negative gloss on an accepted

pleading standard.”    Bell Atlantic, 550 U.S. at 546.

     The Court of Appeals for the Tenth Circuit has interpreted

the plausibility standard as referring “to the scope of the

allegations in the complaint:       if they are so general that they

encompass a wide swath of conduct, much of it innocent, then the

plaintiffs ‘have not nudged their claims across the line from

conceivable to plausible.’”      Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008).      The Bell Atlantic case, however, did not

intend the end of the more lenient pleading requirements of Fed.

R. Civ. P. 8(a)(2).    Khalik, 671 F.3d at 1191.      Rather, in Khalik,

the Tenth Circuit recognized the United States Supreme Court’s

continued endorsement of Rule 8’s “short and plain statement”

requirement in the case of Erickson v. Pardus, 551 U.S. 89 (2007),

                                    4
      6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 5 of 14



wherein       the    Supreme        Court    found      “[s]pecific       facts     are   not

necessary; the statement need only ‘give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.’”

Id. at 93.

        Defendant first challenges the sufficiency of Plaintiff’s

discrimination claims under the ADEA and the OADA.                                Defendant

contends      that    Plaintiff           fails    to   state    plausible     claims     for

discrimination in her Amended Complaint.                        Specifically, Defendant

argues it is not enough that Plaintiff alleges she is in the

protected class, i.e., over 40, and she was replaced by a younger

individual,         and       her   age    was     a    “motivating       factor”    in   her

termination.          Defendant contends that to state a claim for age

discrimination, Plaintiff must allege facts that show that her age

was the “but-for” cause for Defendant’s adverse employment action

and     not    just       a    motivating         factor.     Defendant     alleges       that

Plaintiff’s age discrimination claims under the ADEA and the OADA

are subject to dismissal under Bell and Iqbal.

        Plaintiff contends that Defendant did not previously seek

dismissal of her discrimination claims and stated in its partial

motion to dismiss that Plaintiff’s discrimination claims under the

ADEA and the OADA were “viable” claims.                          She asserts that the

discrimination         claims       alleged        in   the     Amended    Complaint      are




                                                  5
      6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 6 of 14



identical to those she raised in her original Petition.2                  Plaintiff

further argues that even if the Court entertains Defendant’s motion

regarding her discrimination claims, she has met her burden at the

pleading stage, as she has alleged she is a member of the protected

class       (over   40),   she    suffered      an    adverse   employment     action

(termination), and she has alleged facts which allow for an

inference of age discrimination to be drawn, i.e., age was a basis

for her termination and she was replaced by a younger cashier, who

was romantically involved with the individual who decided to

terminate her employment.            Plaintiff maintains that for the same

reasons, her OADA discrimination claim should not be dismissed.

The Court will consider the standards of Bell and Iqbal with regard

to Plaintiff’s age discrimination claims.

        The ADEA prohibits an employer from “discriminat[ing] against

any     individual       with    respect     to      [her]   compensation,     terms,

conditions,         or   privileges    of       employment,     because   of     such




        2   Although not explicitly raised by Plaintiff, Rule 12(g)(2)
prohibits successive pre-answer motions when arguments made in the
successive motion could have been raised in the original motion. Fed.
R. Civ. P. 12(g)(2). Under Rule 12(h)(2) a party typically can only
raise successive Rule 12(b)(6) assertions in three ways: a Rule 7(a)
pleading, a Rule 12(c) motion for judgment on the pleadings, or at trial.
However, district courts have relied upon the Tenth Circuit’s decision
in Albers v. Board of County Comm’rs of Jefferson County, 771 F.3d 697
(10th Cir. 2014), wherein the court determined that because a successive
Rule 12(b)(6) motion to dismiss could be considered as a Rule 12(c)
motion for judgment on the pleadings, any consideration of a successive
Rule 12(b)(6) motion would be harmless. Id. at 703-07; see also Brokers’
Choice of America, Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1102 (10th
Cir. 2017).
                                            6
   6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 7 of 14



individual’s age.”     29 U.S.C. § 623(a)(1). To state a prima facie

case of age discrimination under the ADEA, a plaintiff must

establish by a preponderance of the evidence that “[(1)] she is a

member   of   a   protected   class,   [(2)]   she   suffered   an   adverse

employment action, and [(3)] the challenged action occurred under

circumstances giving rise to an inference of discrimination.”

Bennett v. Windstream Communications, Inc., 792 F.3d 1261, 1266

(10th Cir. 2015).3     The success of Plaintiff’s age discrimination

claim under the OADA is contingent on the success of her ADEA

claim. See Taber v. City of Sand Springs, Okla., 2014 WL 241697,

at *7 (N.D. Okla. Jan. 22, 2014 (“When a plaintiff fails to

establish a prima facie claim under the ADEA, he fails to establish

a claim of age discrimination under the OADA.”) (citation omitted).

     In Gross v. FBL Financial Servs., Inc., 557 U.S. 167, 177-78

(2009), the United States Supreme Court stated that a claim under

the ADEA requires “but-for” causation, but the Tenth Circuit has

not interpreted Gross to require that age be the “sole cause of

the adverse employment action.”        Jones v. Oklahoma City Pub. Sch.,

617 F.3d 1273, 1278 (10th Cir. 2010). The Tenth Circuit has

required that a plaintiff prove “but-for” causation for an employer

to be liable under the ADEA, but it has not required that a


     3     Although “the 12(b)(6) standard does not require that
Plaintiff establish a prima facie case in her amended complaint, the
elements of each alleged cause of action help to determine whether
Plaintiff has set forth a plausible claim.” Khalik, 671 F.3d at 1191,
citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002).
                                       7
   6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 8 of 14



plaintiff “‘show that age [is] the sole motivating factor in the

employment decision.’” Id. at 1277, quoting Wilkerson v. Shinseki,

606 F.3d 1256, 1266 (10th Cir. 2010).           Instead, the court has

required that “an employer may be held liable under the ADEA if

other factors contributed to its taking an adverse action, as long

as “‘age was the factor that made a difference.’”          Id.

     The factual allegations in the Amended Complaint primarily

address how Plaintiff was retaliated against after she reported

her store manager was issuing improper refunds to Defendant’s loss

prevention department. Although the Amended Complaint includes

allegations by Plaintiff that she was a member of a protected class

based on age (over 40), she was terminated, and she was allegedly

replaced by a younger individual, who she contends was a romantic

interest of the store manager who fired her (Amended Complaint at

¶¶ 8, 14, 15, 3 (Count One)), the Amended Complaint lacks the

factual support to show that Plaintiff’s age was the “but-for”

cause of her termination.      The Amended Complaint directly states

that “Plaintiff believes Adcock fired her to retaliate against

Plaintiff for her lawful report of theft.”          Within Count One of

the Amended Complaint, Plaintiff alleges that her age was “[a]

motivating factor in the Defendant’s adverse employment actions,

including but not limited to termination[.]” (Amended Complaint

(Count One) at ¶ 2).     Within Count Two of the Amended Complaint,

Plaintiff alleges that Defendant discriminated against her on the

                                    8
   6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 9 of 14



basis of age contrary to the OADA. (Amended Complaint (Count Two)

at ¶¶ 5-6).

     The facts as alleged by Plaintiff in the Amended Complaint do

not demonstrate that “age was the factor that made a difference”

in Defendant’s employment decision.        See Jones, 617 F.3d at 1277

(citation omitted); see also Barone v. S&N Auerbach Mgmt., Inc.,

645 Fed. Appx. 13, 14 (2d Cir. 2016)(considering a motion for

judgment on the pleadings and finding that “while an ADEA plaintiff

need not plead every element of a prima facie case to survive a

motion to dismiss (or for judgment on the pleadings), the plaintiff

must allege facts to plausibly suggest that (1) his employer took

an adverse action against him and (2) age was the “but for” cause

of that adverse action.”)(citation omitted). Moreover, Plaintiff’s

allegations as pleaded in the Amended Complaint fail to allege any

nexus between her age and the alleged adverse action taken against

her by Defendant.    Thus, as currently pleaded, Plaintiff’s Amended

Complaint fails to allege sufficient facts to plausibly state an

age discrimination claim under the ADEA or the OADA.

     Defendant next asserts that even after being granted leave to

amend her retaliation claim under the OADA, Plaintiff’s claim still

fails to state a claim because she has failed to allege conduct

that is protected under the OADA. Plaintiff argues she engaged in

protected activity by reporting theft by her store manager to

Defendant’s loss prevention department, which was followed by her

                                    9
  6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 10 of 14



being retaliated against and terminated from her position as

cashier by the store manager. She continues to cite case law

suggesting she is pursuing a Burk tort claim against Defendant.

     In its previous order addressing Plaintiff’s retaliation

claim, the Court determined that to the extent Plaintiff was

attempting to allege a Burk tort claim based upon allegations of

retaliation in the employment setting, the claim was precluded, as

the OADA provides the exclusive remedy for such a claim. See

Opinion and Order, pp. 11-12 (Docket Entry # 22), citing Bennett,

792 F.3d at 1269 (addressing plaintiff’s Burk tort claim based

upon constructive discharge in violation of Title VII and the

public policy of Oklahoma and affirming the district court’s

decision “to the extent [the plaintiff’s] claim is based on a

violation of Oklahoma public policy, such claims are no longer

viable[,]” because they are precluded by the OADA); Cotner v.

Ezzell,   2013   WL   6222979,   at   *1   (E.D.   Okla.,   Nov.   27,   2013)

(dismissing Burk claim based upon retaliation and holding “[w]hat

was formerly a ‘Burk claim’ (of any type) must now be brought

pursuant to the OADA.”); Maxey v. Ezzell, 2013 WL 6850792, at *2

(E.D. Okla., Dec. 30, 2013)(same); see also Peters v. Black Tie

Value Parking Servs., Inc., 2013 WL 149773, at * 3-4 (W.D. Okla.,

Jan. 14, 2013) (finding plaintiff “cannot pursue a Burk claim” and

“she is limited to a statutory claim governed by the OADA, as

amended”).

                                      10
  6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 11 of 14



     The legal analysis for a retaliation claim under the OADA is

the same as the analysis for a retaliation claim under the ADEA or

Title VII.    See Tilghman v. Kirby, 662 Fed. Appx. 598, 603 (10th

Cir. 2016);    Wood v. Midwest Performance Pack, Inc., 2018 WL

1440980, at *3 (W.D. Okla., Mar. 22, 2018), citing LeFlore v. Flint

Indus., Inc., 1999 WL 89281, at *3 n.4 (10th Cir., Feb. 23, 1999);

see also Bennett, 792 F.3d at 1269(noting OADA claim is coextensive

with Title VII or ADEA claim). To state a prima facia case of

retaliation, a plaintiff must show that “(1) he or she engaged in

protected opposition to discrimination, (2) a reasonable employee

would have considered the challenged employment action materially

adverse, and (3) a causal connection existed between the protected

activity     and   the   materially      adverse    action.”   Hinds       v.

Sprint/United Mgmt. Co., 523 F.3d 1187, 1202 (10th Cir. 2008). To

qualify as protected opposition, “the employee must convey to the

employer his or her concern that the employer has engaged in a

practice made unlawful by the ADEA.” Id. at 1203.

     Count II of the Amended Complaint alleges Plaintiff was

retaliated against because she was written up and ultimately

terminated for a fictitious reason after reporting the store

manager’s    criminal    activity   of    theft    to   Defendant’s    loss

prevention department.     Plaintiff alleges the protected activity

is her report of the illegal conduct. (Amended Complaint (Count

II) at ¶¶ 7-10). However, Plaintiff’s amended allegations do not

                                    11
     6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 12 of 14



state    a   plausible        claim   of    retaliation          under    the   OADA.   The

allegations        in   the    Amended      Complaint       for     retaliation      solely

address Plaintiff’s report of theft by the store manager to

Defendant.     Her      allegations        in    no   way    show     that   her   alleged

protected opposition was to any activity that is protected under

the OADA.     See Okla. Stat. tit. 25, § 1350 (B) (discussing standing

and the timing of the filing of a charge of discrimination “to

allege discrimination arising from an employment-related matter,

in a cause of action against an employer for discrimination based

on race, color, religion, sex, national origin, age, disability,

genetic      information         with       respect         to    the      employee,     or

retaliation[.]”); see also Hinds, 523 F.3d at 1203 (“Although no

magic words are required, to qualify as protected opposition the

employee must convey to the employer his or her concern that the

employer has engaged in a practice made unlawful by the ADEA.”).

       In    her   response      to   Defendant’s           Motion,      Plaintiff    again

requests the Court stay its ruling and allow her the opportunity

to cure any pleading defects through amendment.                          Federal Rule of

Civil Procedure 15(a)(2) states that “[t]he court should freely

give leave when justice so requires.”                       “[D]istrict [c]ourts may

withhold leave to amend only for reasons such as ‘undue delay, bad

faith or dilatory motive on the part of movant, repeated failure

to    cure   deficiencies        by   amendment        previously         allowed,    undue

prejudice to the opposing party by virtue of allowance of the

                                                12
  6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 13 of 14



amendment, [or] futility of [the] amendment.’”             U.S. ex rel.

Ritchie v. Lockheed Martin Corp., 558 F.3d 1161, 1166 (10th Cir.

2009), quoting Forman v. Davis, 371 U.S. 178, 182 (1962).

     The Court has already allowed for Plaintiff to amend her

retaliation claim, and the Amended Complaint fails to allege any

protected activity under the OADA.         Plaintiff has specifically

alleged that she endured retaliation because of her report of

theft, not because of any practice made unlawful under the OADA.

However, she has failed to proffer any additional facts that

suggest she can cure the deficiency even if another amendment is

allowed.    The Court finds that Plaintiff’s request to amend her

retaliation claim under the OADA is denied, and the claim is

therefore dismissed under Rule 12(b)(6).

     Nevertheless, Plaintiff has not been allowed the opportunity

to amend her discrimination claims under the ADEA or the OADA, as

Defendant did not seek their dismissal in its initial motion.

Although Plaintiff has not alleged a plausible claim of age

discrimination under the ADEA or the OADA, at this time, the Court

cannot find that an amendment of the claims by Plaintiff would be

futile.    Plaintiff’s discrimination claims under the ADEA and the

OADA are therefore subject to amendment.

     IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss

Plaintiff’s   Amended   Complaint   (Docket   Entry   #   24)   is   hereby

GRANTED.    If she desires to do so, Plaintiff shall file a Second

                                    13
  6:18-cv-00281-KEW Document 38 Filed in ED/OK on 04/20/20 Page 14 of 14



Amended Complaint regarding her discrimination claims under the

ADEA and the OADA by APRIL 28, 2020.

     IT IS SO ORDERED this 20th day of April, 2020.




                                  _____________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                   14
